UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1946



OLETA K. GRAHAM,

                                              Plaintiff - Appellant,

          versus


PRINCE GEORGE’S COUNTY,

                                              Defendant - Appellee,

          and


JACK B. JOHNSON; PRINCE GEORGE’S COUNTY FIRE
DEPARTMENT,

                                                        Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-04-2391-1-WDQ)


Submitted:   July 18, 2006                 Decided:   July 25, 2006


Before WIDENER, WILKINSON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary T. Brown, Peter E. Mina, GARY T. BROWN & ASSOCIATES, P.C.,
Washington, D.C., for Appellant.       David S. Whitacre, County
Attorney, Rajeshanand Kumar, Associate County Attorney, Tonia Y.
Belton-Gofreed, Associate County Attorney, OFFICE OF LAW FOR PRINCE
GEORGE’S COUNTY, MARYLAND, Upper Marlboro, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

      Oleta Kay Graham, 60, worked for Prince George’s County,

Maryland, for 27 years.        She began in 1980 as an administrative

aide in the Office of Emergency Management (“OEM”), a division of

the   County    Fire   Department.     She   was   promoted        to    Community

Developer at a salary of approximately $68,000.                She excelled in

that position, which required her to work closely with other

emergency      management   groups,    and   she        received    outstanding

performance evaluations.

      In July 2001, Reginald Parks, an African-American male, became

the director of the OEM.       Parks gave Graham, who is Caucasian, the

working title of Deputy Director.         Nevertheless, for purposes of

salary,    Graham   remained   classified    as    a    Community       Developer.

Although Parks expressed praise for Graham, Parks upset Graham only

a few months into the new job when he called her into his office

and asked her why she laughed at the former OEM director.

      In May 2002, Parks was told by his superiors that Graham could

not be reached after the activation of an Emergency Operations

Center (“EOC”), which serves as a command center when a disaster

calls for more than one county to respond.              Parks informed Graham

that this was not acceptable and ceased using her as his primary

contact.    Parks claims that in February 2003 he was again unable to

reach Graham when an EOC was activated.            In response, Parks sent

Graham    an   email   entitled   “Disappointed        and   Frustrated”     which


                                      3
asserted that Graham had “made it [a] habit of not being reachable

after hours and on weekends” and explained that her tardiness or

failure to appear at “the EOC ha[s] not gone unnoticed by the

administration       and   volunteers       that    [she       was]   supposed   to

supervise.”     Parks concluded by “questioning [her] dedication to

this office.”        Parks allegedly stopped communicating with Graham

following any given reprimand, although he responded to job-related

questions.

     Graham expressed to Parks on various occasions her desire to

be promoted.        Parks explained that he lacked such authority, as

Deputy Fire Chief Blackwell was the only person able to grant a

promotion within the OEM. However, Parks encouraged Graham to look

for positions in other counties.

     In December 2002, Calvin Hawkins transferred from the Office

of the County Executive to the OEM.                 Hawkins, who was African

American      and    younger    than   Graham,       was   classified       as   an

administrative specialist but enjoyed the working title of Deputy

Director.     Like Graham, however, Hawkins realized no increase in

pay grade with this additional title, and remained at his previous

$80,000 salary.       Paula Burr, an African American attorney who was

also younger than Graham, was also transferred to the OEM from the

Office   of    the    State’s   Attorney.          She   was    appointed   as   an

administrative specialist by the County Executive at a salary of

$80,000 to $90,000.


                                        4
       In March 2003, Public Safety Director Fred Thomas informed

Parks that Graham would be transferred to another office; however,

Thomas was fired shortly thereafter and Parks intended to cancel

the transfer.        Graham, however, demanded the completion of the

transfer, which she received on March 17, 2003.

       Graham alleges that the County’s actions discriminated against

her on the basis of her sex and race, in violation of Title VII,

and her age, in violation of the Age Discrimination in Employment

Act (“ADEA”).       Specifically, Graham alleges that she was subjected

to a hostile work environment.            To advance to trial on this claim,

Graham must adduce evidence that (1) she “experienced unwelcome

harassment”; (2) such harassment was based on her race, sex or age;

(3) “the harassment was sufficiently severe or pervasive to alter

the    conditions    of   [her]       employment    and    to   create    an    abusive

atmosphere”; and (4) “there is some basis for imposing liability on

the employer.”       Baqir v. Principi, 434 F.3d 733, 745-46 (4th Cir.

2006), petition for cert. filed (June 15, 2006) (No. 05-1605). The

district court concluded that Graham failed to forecast sufficient

evidence that the alleged harassment was severe and pervasive.

Graham claims points to the reprimands from Parks regarding her

performance and the harsh way in which Parks communicated (or

refused to communicate).               The district court determined that,

although such facts reflected an unpleasant working environment,

they    did   not    support      a    hostile     one    based   on     an    unlawful


                                           5
characteristic.    Additionally, the district court pointed out that

Graham conceded that, despite these instances, she was able to

discuss work-related issues with Parks and continued to perform at

a high level.

       Graham also asserts that the County failed to promote her to

the higher Deputy Director pay grade because of her race, age, and

sex.     In order to proceed on a failure to promote claim, Graham

must establish that: “(1) she is a member of a protected group, (2)

she applied for the position in question, (3) she was qualified for

that position, and (4) the defendants rejected her application

under circumstances that give rise to an inference of unlawful

discrimination.”       Anderson v. Westinghouse Savannah River Co., 406

F.3d 248, 268 (4th Cir. 2005).      Graham does not provide support to

indicate that anyone was promoted to Deputy Director; although

Hawkins and Burr also had a “working title” of Deputy Director,

both employees remained in a separate work classification and

grade.     Additionally, even if Graham meets these prima facie

elements, she is entitled only to an inference of discrimination

that can be rebutted if the employer articulates a legitimate,

nondiscriminatory reason for its actions.      See Reeves v. Sanderson

Plumbing Prods., 530 U.S. 133, 142 (2000).          The district court

found     that   the     County   offered   sufficiently   legitimate,

nondiscriminatory reasons for not elevating Graham, primarily that

Hawkins and Burr had far more specialized expertise than did Graham


                                     6
and were more qualified than Graham.       See Evans v. Technologies

Applications & Serv. Co., 80 F.3d 954, 960 (4th Cir. 1996) (“Job

performance   and   relative   employee   qualifications   are    widely

recognized as valid, non-discriminatory bases for any adverse

employment decision.”).    Finally, the district court determined

that Graham presented no facts to demonstrate that these reasons

were pretextual.

     Graham also alleges the County engaged in wage discrimination

under Title VII.    To advance on this claim, Graham must furnish

sufficient facts to permit a trier of fact to conclude that she is

a member of a protected class and the job she was performing was

similar to a higher paying job occupied by persons outside of the

protected class.    See Brinkley-Obu v. Hughes Training, Inc., 36

F.3d 336, 343 (4th Cir. 1994).     The district court concluded that

Graham failed to adduce facts showing that she was similarly

situated to Hawkins and Burr.     All three employees held different

classifications in different pay grades.

     We have reviewed the briefs and the record and find no

reversible error.     Accordingly, we affirm substantially on the

reasoning of the district court.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED


                                   7